DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/22.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and  9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zawada et al. (US20160233413, hereinafter Zawada).
Regarding claim 1, Zawada discloses n energy harvesting system (2, Fig. 5a, 5B), comprising: a support apparatus (22); a piezoelectric element (20) configured as a plate supported at its periphery by the support apparatus to enable a central portion of the piezoelectric element to move along an axis that is orthogonal to a contact surface of the plate (27); and a body (5) having a mass configured to move in a direction that is substantially parallel to the axis of the plate and apply force to deform the contact surface of the plate, such that electrical energy is generated by the piezoelectric element based on the applied force. Please refer to the description of Figs. 5A and 5B in paragraph [0089].
Regarding claim 6, Fig. 12C shows the housing including the plate support (recessed walls), the body support and the piezoelectric element (2).
Regarding claims 9-11, it should be noted that the resonant frequency is an inherent characteristic to the device itself. Zawada discloses, in paragraph 78, operating frequencies in the range of 1-50000Hz. Zawada explicitly discloses that any frequency may be supported by modifying the design of the energy harvesting device.
Regarding claim 12, the body can be selected from a plurality of interchangeable bodies having different masses. (see paragraph 0078).
Regarding claim 13, Figs. 21-22 show different electronics including a storage module.
Regarding claim 14, in paragraph 21, Zawada discloses a wireless sensing node comprise: a processing unit; at least one energy harvesting unit of claim; an energy management and storage module in electrical communication with the energy harvesting unit and the processing unit; a wireless communication module, and at least one sensor component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zawada.
Regarding claim 2, in Fig. 5, Zawada shows the piezoelectric element in a disc-shaped plate. In Fig. 12C, Zawada shows a plate (2) that includes a contact surface and an opposing side surface, wherein the support apparatus (102) has a support surface that engages the opposing side surface of the plate along its periphery, the support apparatus including a recess (106) extending from the support surface to provide a void that is spaced apart from the support surface, a portion of the support surface surrounding the recess, the recess having a central axis that is aligned substantially coaxially and parallel with axis of the plate. It would have been a matter of design choice to provide a substrate to accommodate the disc-shaped piezoelectric element including the recessed parts and the void.  
Regarding claim 3, Zawada discloses the piezoelectric member (2) made of a piezoelectric material mounted on a substrate as shown in Fig. 12C.
Regarding claim 4, he piezoelectric member (2) made of a piezoelectric material such as PZT. (Paragraph 0079)
Regarding claim 5, Fig. 12C shows a body support configured to constrain movement of the body in a direction parallel to the axis of the plate.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zawada.
Regarding claim 8, Zawada discloses the invention as explained above, but fails to disclose  means to access an interior of the housing to access or replace the mass. It is the Examiner's position that it would have been an obvious design choice to provide means to access the interior of the housing to access or replace the mass. Access doors are old and well known in the art to provide access to the interior of the housing for the replacement/installation of specific parts and/or to facilitate the joining of various connections. It is the Examiner's position that it would have been an obvious modification of the Zawada reference to provide an access point to access the interior of the housing. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zawada in view of Feng et al. (US20190020290, hereinafter Feng).
Regarding claim 15, Zawada discloses the invention as explained above, but fails to disclose a cold start module configured to supply power to the wireless communications unit and to disable shutdown of a power management circuit during a start-up phase of the system so as to provide sufficient time to allow the wireless communications unit to join a wireless network. 
Feng discloses an energy harvesting sensor system comprising an energy manager including a cold-start module that enables initiation of sensor-node operation even in the absence of any stored energy onboard the sensor node. Zawada’s invention would benefit from a cold-start module that enables initiation of sensor-node operation even in the absence of any stored energy onboard the sensor node.
Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide the piezoelectric power generation system of Zawada with a cold start module that enables initiation of sensor-node operation even in the absence of any stored energy onboard the sensor node.
 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837